The judgment under review is affirmed, for the reasons stated in the opinion of the Supreme Court, with the following reservations:
(1) We are not called upon to decide the propriety of the defendant's fifth request charged by the trial judge. There *Page 563 
was no exception pointing out the error now asserted. Three of the defendant's requests were charged. Plaintiff's counsel prayed "an exception to those requests of the defendant which the court charged." This exception avails nothing. Vinik v. Niagara FireInsurance Co., 113 N.J.L. 406; 174 Atl. Rep. 753.
(2) It is unnecessary to determine whether the questions put to the witness Pollard were properly overruled on the ground that the witness was not qualified to testify as to custom or usage in regard to the subject-matter thereof. They called for answers not relevant to the issue tried.
Judgment affirmed.
For affirmance — THE CHANCELLOR, TRENCHARD, LLOYD, CASE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, HETFIELD, DEAR, WELLS, JJ. 11.
For reversal — None. *Page 564